Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered December 13, 2007, convicting defendant, after a jury trial, of two counts of criminal possession of a forged instrument in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
We reject defendant’s claim that the verdict was against the weight of the evidence with regard to the element of knowledge (see People v Danielson, 9 NY3d 342, 349 [2007]). There is no *451basis for disturbing the jury’s credibility determinations. Defendant’s overall pattern of behavior when he passed two counterfeit bills and immediately thereafter, as well as evidence that the texture of these bills was noticeably different from that of genuine currency, warranted an inference that defendant knew they were counterfeit (see People v Johnson, 65 NY2d 556, 562 [1985]). Concur — Saxe, J.P., Friedman, McGuire, Abdus-Salaam and Román, JJ.